Title: Cotton Tufts to John Adams, with a Copy of a Letter from Daniel Little, 27 November 1780
From: Tufts, Cotton
To: Adams, John


     
      Dear Sir
      Weymouth Nov. 27. 1780
     
     I wrote to You last March also in June, the former by Capt. McNeil who had the Misfortune to be taken, the Latter by the Ship Mars Capt. Sampson bound to France, which must have reached You before this Time if no Misfortune has befallen the Ship. By Capt. Sampson I sent You Allens Narrative, a Journal of the Weather from November last with a general Account of Vegetation also a particular Account of a remarkable Darkness that happened here on the 19th. of May last and the Evening of the same Day with some Observations, and Attempts to account for it.—In my several Letters the Proceedings of the Convention were mentioned &c. The Government is now formed—Hon. J. Hancock Esq. Governor—Hon. J. Bowdoin Esq. was chosen by the Senate and House of Representatives Lt. Governor—refused on Account of his Health—next Hon. J. Warren—refused on Account of his Office in the Naval Board—next Hon. Thos. Cushing Esq. who is now absent at Hartford and has not given an Answer.
     The House and Senate are fully convinced of the Necessity of establishing a standing Army and are taking Measures for that Purpose, as they seem to be determined to carry this Matter into Execution. In the Operation of it I imagine, the Paper Currency will die away and solid Money spring up in its Room, indeed it already circulates and the Value of the former being pretty well known, it has become indifferent to the Buyer and Seller which he pays or receives. The Exchange for several Months has been from 65 to 75, but is generally thought to be falling. Our Markets are stocked with Provisions, the Price dayly falling. Should one Helmsman steer with a steady Hand, a brighter Scene must e’er long open, notwithstanding the Misfortunes of the present Year.
     An Academy of Arts and Sciences is now established in this State President of which is the Hon. James Bowdoin Esq.—Vice President Dr. Cooper—Corresponding Secretary Rev. Jos. Willard—Recording Secretary Revd. Caleb Gannett. At the last Meeting, it was voted to transmit to the Learned Societies in France and in Europe the incorporating Act and invite their Correspondence &c.
     Revd. Mr. Little of Wells a Fellow of the Academy has been engaged for some Time past in the Manufacture of Steel, which he has brought to considerable Perfection. In a Conversation with him upon the Subject he expressed a strong Inclination to become acquainted with the Methods practised in Europe more especially the Construction of the Furnaces. It occurd to my Mind sometime after, that Your opportunities of gaining Intelligence would enable You to gratify his Wishes, and not having the least doubt of your Inclination I took the Liberty to inform him that any Questions relative thereto, that he would propose, I would transmit to you by the first Opportunity.— A Copy of his Letter follows.
     
     Wells Octob. 16. 1780
     I received Yours of the 17 Augt. a few days since and thank You for so favourable an Opening to further Improvements in the Art of manufacturing Steel. I wish, as You suppose, to be acquainted with the various Methods practised in Europe.
     My own Experiments fully evince to me that America affords the best Iron for manufacturing Steel of the first Quality for edge Tools, but I wish to be informed with what Substance that best endures the Fire, and in what Mode their Furnaces are constructed. Indeed as full an Information as can be obtained of all the different Processes in the Art of making Steel in other Countries I apprehend may hasten the Perfection of the Art in the united States to the great Benefit of the present and succeeding Generations.
     Natural History and Botany have engaged my Leisure Hours for some Time past—and since some worthy Gentlemen in France have requested a Minute History of the vegetable Kingdom in America, I wish to be informed of the best Method of preserving the Flowers of Plants in their natural Form and beautiful Colourings to be transported to different Countries, and the rather because the best System of Botany is founded on the Knowledge of the Sexes of Plants, the distinguishing Characters of which are obtained by a minute Knowledge of their Flowers.
     I have no Correspondent beyond America. If an Answer to the above Request may be obtained through Your Hand, it will doubtless invite further Inquiries, that will benefit the Public, gratify the Curious, particularly, Yr. obligd Fd. &c.
     
      D.L.
     
     
      Mr. Little is a Gentleman of much Ingenuity, fond of natural History, vastly inquisitive and industrious. I sincerely wish him all possible Encouragement and every Advantage thrown in his Way that may contribute to facilitate his Experiments and make his Researches useful to his Country and to the World in general.—Permit me to engage Your Attention to his Letter, and in due Time to favour Him through my Hands or otherwise with an Answer.
      The Treachery of Genl. Arnold—His Flight to the Enemy at New York—The Execution of Major Andre (Aid D.C. to G. Clinton and Adjutt. Gen. of the British Army,) as a Spy—the severe Check the Enemy have met with at the Southward &c.—and many other Articles of Intelligence, You will receive from other Quarters, a minute Detail of which, from an Apprehension of burdening My Friend, with unnecessary Repetitions, have not inserted.
      Our Connections are all well. Present my Love and Regards to Your Family and accept the same From Your Affectionate Friend & H. St.,
     
     
      C. T.
     
    